Citation Nr: 1709235	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  03-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status postoperative right shoulder acromioclavicular separation with ankylosis, currently rated as 20 percent disabling prior to July 17, 2009; 30 percent disabling from December 1, 2009 to September 29, 2013; and 50 percent disabling from September 30, 2013 to the present.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the previous assignment of a 20 percent disability rating for the Veteran's right shoulder disability.  The Board further denied the Veteran's claim for an increased rating in an April 2004 rating decision.  However, in July 2006, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, and ordered that additional development be undertaken consistent with the terms of the Joint Motion.

Subsequently, a February 2010 rating decision awarded the Veteran a 100 percent disability rating, effective July 17, 2009 to November 30, 2009, for a period of temporary convalescence following right shoulder surgery.  Further, a February 2012 rating decision awarded the Veteran a 30 percent disability rating, effective December 1, 2009.  Finally, a May 2014 rating decision awarded the Veteran a 50 percent disability rating, effective September 30, 2013.  As all ratings other than the assigned period of temporary convalescence are less than the maximum benefit available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's right shoulder claim has also been the subject of several Board remands, in April 2007, January 2009, August 2010, September 2012, and August 2015.  The case has again been returned to the Board for appellate consideration.

Additionally, the Court has held that a TDIU claim is part of a claim for a higher rating when the issue is raised by the record or asserted by a veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the matter of unemployability was raised by the record during the pendency of this appeal.  The TDIU claim is therefore recognized as part and parcel of the increased rating appeal before the Board.

In a February 2017 claim, the Veteran raised the following issues: (1) Whether new and material evidence had been received to reopen a claim for entitlement to service connection for hypertension; and (2) whether new and material evidence had been received to reopen a claim for entitlement to service connection for a right foot disability, to include pes planus.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 16, 2009, the Veteran's dominant right shoulder disability caused limitation of motion at the shoulder level.  

2.  From December 1, 2009 to September 29, 2013, the Veteran's dominant right shoulder disability did not cause limitation of motion of the arm to 25 degrees from the side or intermediate ankylosis of the scapulohumeral articulation.  

3.  From September 30, 2013 to the present, the Veteran's dominant right shoulder disability was not exhibited by nonunion of the false flail joint or by loss of head of the flail shoulder.  



CONCLUSIONS OF LAW

1.  Prior to July 16, 2009, the criteria for a disability rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5200-5203, 5003 (2016).

2.  From December 1, 2009 to September 29, 2013, the criteria for a disability rating in excess of 30 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5200-5203, 5003 (2016).

3.  From September 30, 2013 to the present, the criteria for a disability rating in excess of 50 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5200-5203, 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a March 2002 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  A subsequent May 2003 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to an increased rating.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137   (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and private and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this claim was most recently remanded in August 2015.  At that time, the RO was instructed to obtain any outstanding VA and private treatment records; to provide the Veteran with VCAA notice relating to his TDIU claim; and to obtain an addendum opinion to the Veteran's September 2013 VA examination.  Upon the completion of said development, the RO was to readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran's updated VA treatment records have been associated with the claims file, and the Veteran has not identified additional private records to be obtained.  As such, the Veteran underwent new VA examination in February 2016, and an addendum opinion was obtained in May 2016.  The claim was subsequently readjudicated, and SSOCs were issued in November 2016 and December 2016.  Accordingly, the Board finds that there has been substantial compliance with its August 2015 remand directives, and that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

The Board will therefore review the merits of the Veteran's claim. 

Legal Criteria and Analysis

The Board now turns to the Veteran's increased rating claim.  

Said claim was received by VA on March 7, 2002.  Accordingly, the rating period on appeal extends from March 7, 2001, one year prior to the date of receipt of the claim, to the present.  See 38 C.F.R. § 3.400(o)(2) (2016).  However, the Board notes that during this period of time, from July 17, 2009 to November 30, 2009, the Veteran was assigned a 100 percent disability rating for temporary convalescence following right shoulder surgery.  As such, the period from July 17, 2009 to November 30, 2009 is not on appeal, and will not be considered in the Board's analysis of the Veteran's increased rating claim.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 , functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id. ; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

With regard to the present claim, handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2016).  In this case, the Veteran's right shoulder has been found to be his major or dominant extremity for purposes of evaluation.

The relevant diagnostic codes for the shoulder are set forth below. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2016).

Diagnostic Code 5201 provides a 20 percent evaluation for limitation of motion of the major arm at the shoulder if it is limited to shoulder level, 30 percent if motion is limited midway between the side and shoulder level, and 40 percent if motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 30 percent evaluation with a marked deformity.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion of false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

Finally, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In this case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2016).

If limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) A 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted. Id.

Notes (1) and (2) under Diagnostic Code 5003 provides the following.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2) (2016). 

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees. 38 C.F.R. § 4.71, Plate I.

As such, the Board will analyze the evidence of record against the criteria set forth above.  Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

As the Veteran's claim is divided into three distinct periods of time, the Board will address each period in turn.

March 7, 2001 to July 16, 2009

The Veteran is currently in receipt of a 20 percent disability rating for the period of March 7, 2001 to July 16, 2009. 

In a March 2002 lay statement, the Veteran reported difficulty raising his arm above shoulder level.  The Veteran further noted swelling in the joint and pain upon minimal exertion, such that any significant lifting was not possible.  

The Veteran underwent VA shoulder examination in June 2002.  At that time, the Veteran reported constant pain accompanied by instability, weakness, and stiffness.  Said symptoms prevented the Veteran from lifting objects greater than 20-25 pounds with his right arm.  Upon examination, the Veteran's shoulder joint was normal in appearance with no heat redness, swelling, effusion, or drainage.  There was mild tenderness to palpation and no laxity of the right shoulder joint.  Range of motion testing yielded the following results: flexion to 120 degrees, with pain; abduction to 120 degrees, with pain; external rotation to 20 degrees, with pain; and internal rotation to 90 degrees.  Pain, fatigue, lack of endurance, and weakness affected the range of motion testing.  As a result, the Veteran was limited in his daily activities, including such tasks as dressing, shopping, cooking, vacuuming, and mowing the lawn.  

In March 2003 and July 2003 lay statements, the Veteran reported constant pain, weakness, limitation of motion, and stiffness of the right shoulder.  As a result, the Veteran frequently required his spouse's assistance in dressing for work; was unable to reach over his head; and experienced difficulty functioning in his capacity as a machinest.  Additionally, the Veteran required the use of daily medication to assist with managing his pain.  

Private treatment records spanning March 2007 to May 2008 include the Veteran's reports of ongoing right shoulder pain and related interference with his employment as a machinest.  In May 2007, the Veteran underwent an injection to his shoulder.  The Veteran reported that he experienced good relief for roughly one week thereafter.  That same month, the Veteran reported pain and popping and demonstrated no acromioclavicular joint tenderness, but did exhibit tenderness over the coracoacromial arch.  He had elevation to 160 degrees; external rotation with his arm abducted to 80 degrees; and internal rotation to 50 degrees.  He had a positive impingement sign, with some pain that gave way to weakness with resisted abduction.  Accompanying x-rays revealed resection of the Veteran's distal clavicle.  Further, in January 2008, the Veteran exhibited full elevation.  External rotation showed him able to touch the back of his head, but with difficulty in maintaining this position for any length of time.  He additionally demonstrated internal rotation to L-1, with some weakness and supraspinatus testing against resistance.  His distal neurovascular exam was intact.  In April 2008, the Veteran reported pain accompanied by some numbness and popping.  Tenderness was observed around the acromioclavicular joint, and the Veteran demonstrated elevation to 150 degrees.  In May 2008, the Veteran had elevation to 150 degrees; external rotation to 80 degrees; and internal rotation to 60 degrees.  He additionally exhibited a positive impingement sign, with 4+/5 abduction strength, with some pain.  

Said records also include a May 2007 MRI, which revealed a complete tear of the supraspinatous tendon portion of the rotator cuff with an approximately 2.5 centimeter gap interval.  There was atrophy of the supraspinatous muscle and an approximately 1.5 centimeter retraction of the musculotendinous junction.  There was also widening of the right acromioclavicular joint without significant degenerative change or associated edema.  The humeral head was somewhat high tiding relative to the glenoid.  No specific labral abnormalities were identified, and the biceps tendon was anatomically positioned.  

A later March 2008 private MRI revealed moderate degenerative changes within the acromioclavicular joint narrowing the supraspinatus outlet.  There was a full thickness rotator cuff tear with associated medial retraction of the supraspinatus tendon, with an associated gap of 3 centimeters between the torn proximal retracted component and its normal distal insertion site.  There was also a partial articular surface tear of the infraspinatus tendon involving at least 80 percent of the tendon thickness without retraction or atrophy.  The subscapularis tendon and bicipital tendons were intact.  Glenolabral structures were grossly normal, and the articular surface of the humeral head was normal.  No acute osseous abnormalities were observed.  

Also in May 2008, the Veteran submitted a lay statement regarding the limitation of motion and pain caused by his right shoulder disability.  As a result, the Veteran was unable to pick up his daughter, complete yard work, or work without the assistance of pain medication.  

The Veteran underwent additional VA examination in September 2008.  At that time, the Veteran reported worsening right shoulder pain treated with steroid injections and daily medication.  Range of motion testing yielded the following results: active flexion to 100 degrees, with pain beginning at 90 degrees; passive flexion to 110 degrees, with pain beginning at 90 degrees; active abduction to 90 degrees, with pain beginning at 80 degrees; passive abduction to 110 degrees, with pain beginning at 80 degrees; active external rotation to 70 degrees, with pain beginning at 60 degrees; passive external rotation to 80 degrees, with pain beginning at 60 degrees; active internal rotation to 70 degrees, with pain beginning at 60 degrees; and passive internal rotation to 70 degrees, with pain beginning at 60 degrees.  Additional imitation of motion upon repetitive use was noted, due to pain and weakness.  Recurrent shoulder dislocations and joint ankylosis were denied, but loss of bone approximately one inch from the clavicle was noted.  Inflammatory arthritis with extracurricular manifestations, including muscle atrophy, muscle weakness, and neuropathy was additionally reported.  As such, the Veteran experienced such symptoms as tenderness, painful movement, weakness, and abnormal motion, which interfered with the Veteran's occupation as a machinest and his capacity to engage in the activities of daily living.  Accordingly, surgery was recommended at that time.  

In a December 2008 lay statement, the Veteran reported that he was unable to lift his shoulder upon repetitive use.  

In May 2009, a VA addendum to the September 2008 examination was obtained.  At that time, point tenderness anterior to the location of the acromioclavicular joint, with a slight and small oval indentation posterior thereto.  The Veteran's September 2008 range of motion results were further reiterated.  Accordingly, the VA examiner opined that the Veteran's pain could significantly limit his functional ability during flare-ups.  Lack of coordination was not apparent, but fatigability and weakness were both reported.  The examiner further noted degenerative changes with the acromioclavicular joint, with narrowing of the suprasinatous outlet and rotator cuff tear.  

Also in May 2009, a private treatment letter indicated that the Veteran had a large tear of the rotator cuff of his right shoulder.  As a result, the Veteran experienced significant pain and limitation of activities.  Accordingly, the Veteran required arthroscopy of his shoulder and likely open repair of the rotator cuff.  The Veteran underwent said surgery in July 2009.  

In examining the evidence of record, the Board finds that a disability rating in excess of 20 percent for the period of March 7, 2001 to July 16, 2009 is not warranted.  Here, the Veteran commonly reported that his right shoulder disability caused limitation of motion at the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Said limitation impaired the Veteran's capacity to conduct the tasks of daily living, including the ability to dress himself, cook, shop, vacuum, or mow the lawn.  Additionally, the Veteran's employment as a machinest was impacted in that the Veteran was largely unable to lift weight of more than 25 pounds.  The medical evidence of record serves to corroborate the Veteran's reports, as multiple range of motion tests indicated limitation of motion as due to such symptoms as pain, fatigue, lack of endurance, and weakness.  However, the evidence of record does not justify the assignment of a disability rating greater than 20 percent, as the record is silent for, or explicitly denies, such symptoms as additional impairment of the humerus, additional limitation of motion of the arm resulting in motion limited midway between the side and shoulder level, or ankylosis of the scapulohumeral articulation.  Accordingly, the Board finds that a disability rating of 20 percent, but no higher, for the period of March 7, 2001 to July 16, 2009 is warranted at this time.  

December 1, 2009 to September 29, 2013

The Veteran is currently in receipt of a 30 percent disability rating for the period of December 1, 2009 to September 29, 2013.

VA and private treatment records spanning January 2010 to August 2013 include the Veteran's reports of chronic right shoulder pain, and the use of medication and physical therapy to assist with managing his symptoms.  In January 2010, the Veteran reported that he was doing well, but was experiencing some ongoing shoulder weakness.  However, the Veteran had returned to work following his surgery, though experienced some fatigue and weakness with extended overhead activities.  No pain was reported.  At that time, the Veteran exhibited full elevation with external rotation abduction to 90 degrees and internal rotation to 50 degrees.  No pain was noted upon movement, and negative impingement sign was reported.  The Veteran additionally demonstrated 4+/5 abduction strength and 4/5 external rotation strength, and was neurovascularly intact distally.  In August 2010, the Veteran reported ongoing soreness, tightness, and weakness, but no day-to-day shoulder pain, no numbness, and no tingling.  The Veteran then demonstrated elevation to 140 degrees, with external rotation abduction to 90 degrees and internal rotation to 50 degrees.  He further exhibited a negative impingement sign; good strength with abduction; mild weakness with external rotation; minimal pain with resisted abduction; and was neurovascularly intact distally.  In August 2013, the Veteran's right shoulder pain was described as stable.  

In an October 2010 lay statement, the Veteran reported difficulty lifting his shoulder over his head.  Further, the Veteran reported ongoing stiffness of the shoulder.  

The Veteran underwent VA joints examination in November 2010.  At that time, the Veteran reported current treatments of medication, physical therapy, activity limitation, exercise programs, and injections to assist with managing his symptoms.  However, the Veteran reported that he was unable to raise his arm over his head and experienced further limitation of activities due to chronic pain and weakness.  Additional symptoms noted included instability, stiffness, incoordination, decreased speed of joint motion, numbness, and tingling.  Loss of bone was indicated.  No episodes of dislocation, subluxation, inflammation, or effusion were reported.  However, the Veteran reported daily episodes of locking.  Severe weekly flare-ups were also reported, typically lasting for several hours.  No constitutional symptoms or incapacitating episodes of arthritis were reported, and recurrent shoulder dislocations and inflammatory arthritis were explicitly denied.  Accordingly, the Veteran's range of motion testing yielded the following results: flexion between 20 and 60 degrees; abduction between 20 and 50 degrees; internal rotation between 70 and 50 degrees; and external rotation between 50 and 70 degrees.  There was objective evidence of pain with active motion and fatigue.  Repetitive use testing yielded the following results: flexion between 20 and 50 degrees; abduction between 20 and 40 degrees; internal rotation between 50 and 60 degrees; and external rotation between 50 and 60 degrees.  As a result, the Veteran experienced a range of moderate to severe interference with his occupational and daily activities.  

A VA addendum opinion was obtained in June 2011.  At that time, the VA examiner noted the Veteran's reports of a worsening of his condition, such that there was little improvement following his surgery.  Additionally, a January 2011 MRI was reported, which noted a partial tear of the tendon.  

In a May 2012 lay statement, the Veteran reported chronic right shoulder pain.  As a result, the Veteran was limited in his ability to perform basic household chores.  Despite the Veteran's surgery, he remained unable to elevate his shoulder and was unable to lift more than 25 pounds.  

In August 2012, the Veteran's representative indicated that the Veteran's shoulder locked once per day; experienced range of motion from 20 to 40 degrees; and could not hang to his side nor abduct to 45 percent.

In examining the frequency, duration, and severity of the Veteran's symptoms, the Board does not find that a disability rating in excess of 30 percent is warranted for the period of December 1, 2009 to September 29, 2013.  Here, the evidence of record does not indicate that the Veteran's disability caused impairment of the humerus or ankylosis of the scapulohumeral articulation sufficient to justify an increased rating.  As such, the Veteran may only be granted an increased disability rating if it can be shown that the Veteran's arm experiences limitation of motion to 25 degrees from the side due to his right shoulder disability.  In examining the evidence of record, the Board finds that it does not even after considering the effects of pain and functional loss.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the medical evidence of record establishes that at its most limited, the Veteran's right shoulder disability presented flexion between 20 and 50 degrees; abduction between 20 and 40 degrees; internal rotation between 50 and 60 degrees; and external rotation between 50 and 60 degrees upon repetitive use.  Although these results indicate moderate limitation of motion of the Veteran's right shoulder, such considerations most nearly approximate midway limitation between the side and the shoulder, and are not so severely limiting as to restrict the Veteran's range of motion to 25 degrees from the side. 

Accordingly, the Board finds that an increased rating is not warranted for the period of December 1, 2009 to September 29, 2013.  

September 30, 2013 to the Present

The Veteran is currently in receipt of a 50 percent disability rating for the period of September 30, 2013 to the present.

VA treatment records dated September 2013 to March 2017 include the Veteran's reports of ongoing right shoulder pain and the use of medication to assist with managing said symptom.  A May 2014 MRI revealed resection of the distal clavicle; calcific density adjacent to the posterior humeral lateral head, as a possible fragment from prior surgery versus calcific tendinosis; substantial reactive changes rotator cuff insertion site; three fixation clips project over the humeral head; and lower glenohumeral joint degenerative joint disease.  The Veteran rated his pain as a ten out of ten at that time.  In August 2014, the Veteran sought steroid injections to assist with managing his pain.  In July 2016, the Veteran assessed his right shoulder pain as "constant."  Weakness on abduction was reported.  In January 2017, the Veteran reported improvement to his shoulder pain, such that the pain was "manageable."  Right shoulder extension was normal at that time.  In February 2017, increased shoulder pain was reported after therapeutic exercises.  In March 2017, the Veteran reported aquatherapy for his shoulder pain.  

The Veteran underwent VA shoulder examination in February 2016.  Upon examination, the Veteran was diagnosed with the following: shoulder impingement syndrome; rotator cuff tendonitis; glenohumeral joint osteoarthritis; acromioclavicular joint osteoarthritis; and acromioclavicular joint separation. Flare-ups were reported at that time, and functional impairment limiting the Veteran's ability to lift, pull, and push.  Interference with the Veteran's ongoing employment as a machinest was also noted.  Range of motion testing yielded the following results: flexion to 85 degrees; abduction to 85 degrees; external rotation to 60 degrees; and internal rotation to 40 degrees.  Upon repetitive use, the Veteran demonstrated the following: flexion to 80 degrees; abduction to 80 degrees; external rotation to 60 degrees; and internal rotation to 40 degrees.  Pain was noted during all range of motion testing.  However, the Veteran exhibited active movement against some resistance with both forward flexion and abduction.  Additionally, there was evidence of localized joint tenderness, fatigue, weakness, and lack of endurance.  No ankylosis or muscle atrophy was reported, and instability, dislocation, and labral pathology were explicitly denied.  However, acromioclavicular dislocation was noted.  Said condition impacted the glenohumeral joint, and there was tenderness upon palpation.  No malunion of the humerus with moderate or marked deformity was noted, nor loss of head, nonunion, or fibrous union of the humerus.  As such, the Veteran experienced decreased sensation to light touch of the right hand.  Occasional use of a sling was reported.  Degenerative arthritis was also indicated.  However, radiculopathy of the right upper extremity was not found to be a residual or manifestation of the Veteran's service-connected disability.  

During a May 2016 VA neurology consultation, the Veteran reported chronic right shoulder pain. Shoulder shrugs at that time were full.  

An October 2016 VA memorandum indicates that the Veteran's shoulder disability interfered with his ability to reach, pull, and push, such that he experienced interference with his employability.  

As the Veteran is currently in receipt of a 50 percent disability rating for the period of September 30, 2013 to the present, an increased rating would only be available upon evidence of nonunion of false flail joint, or loss of head of the flail shoulder.  Review of the evidence of record, including a May 2014 MRI, does not establish that the Veteran demonstrated such symptoms at any time during the rating period on appeal.  Instead, the Veteran's symptoms most commonly included chronic pain, weakness, and tenderness requiring treatment with medication and physical therapy, which are properly embodied in the criteria for a 50 percent disability rating.  Accordingly, the Board finds that the 50 percent disability rating for the period of September 30, 2013 to the present is proper, and an increased rating is not warranted at this time.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his right shoulder disability.  Thun v. Peake, 22 Vet App 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Id. at 115.  If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits of the Director of Compensation Service. 38 C.F.R. 
§ 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate.  The Veteran's primary symptoms during the rating periods on appeal included chronic shoulder pain and moderate limitation of movement.  These symptoms have been properly accounted for, and the criteria for the assigned disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology.  As such, the schedular evaluation is adequate, and no referral is required.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, service connection is additionally in effect for metatarsophalangeal joint degenerative joint disease of the right foot, for which the Veteran is currently in receipt of a noncompensable disability rating.  In this case, the evidence of record does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.


ORDER

Prior to July 16, 2009, entitlement to a disability rating in excess of 20 percent for status postoperative right shoulder acromioclavicular separation with ankylosis is denied.    

For the period of December 1, 2009 to September 29, 2013, entitlement to a disability rating in excess of 30 percent for status postoperative right shoulder acromioclavicular separation with ankylosis is denied.    

For the period of September 30, 2013 to the present, entitlement to a disability rating in excess of 50 percent for status postoperative right shoulder acromioclavicular separation with ankylosis is denied.    


REMAND

The Board now turns to the Veteran's claim for entitlement to a TDIU.  

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016). 

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b) (2016).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is currently service-connected for the following disabilities:
(1) Status postoperative right shoulder, acromioclavicular separation (dominant) with ankylosis (50 percent from September 30, 2013); (2) right foot first metatarsophalangeal joint degenerative joint disease (noncompensable from August 25, 2010).  Combined, these disabilities have been rated as 10 percent disabling from March 27, 1987; 20 percent disabling from February 9, 1989; 100 percent disabling from July 17, 2009; 30 percent disabling from December 1, 2009; and 50 percent disabling from September 30, 2013.  See 38 C.F.R. §§ 4.25; 4.26 (2016).  As such, the minimum schedular criteria for a TDIU have not been met during the pendency of the appeal. 

However, the evidence of record, including an October 2016 VA Memorandum, indicates that the Veteran's disabilities may interfere with his continued employment in the fields in which he has training and experience.  Thus based on the evidence of record, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to VA's Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Said remand provides VA with an additional opportunity to obtain records that may be relevant to the Veteran's claim.  Specifically, the October 2016 VA Memorandum, drafted by a VA vocational rehabilitation counselor, indicates that the Veteran is currently in receipt of Social Security Administration (SSA) benefits due to his ongoing long-term disability leave from his position at GE.  To date, the Veteran's vocational rehabilitation records have not been requested or otherwise obtained.  As said records are likely relevant to the Veteran's claim, all reasonable efforts must be made to obtain them.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Additionally, in August 2015, the Veteran was asked to identify any outstanding records pertinent to his claim and to provide the requisite authorization for such records to be obtained.  To date, the Veteran has not responded to this request, such that VA's duties to notify and assist with regard to the above increased rating claim were properly fulfilled.  However, remand of the TDIU issue provides further opportunity for VA to solicit said authorizations from the Veteran, should he choose to respond.  To that end, the Board identifies the Veteran's SSA and employment records as particularly relevant to his TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the requisite authorization from the Veteran to solicit from SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Send VA Form 21-4192 to the Veteran's last identified employer, GE.  Elicit any information or authorization required from the Veteran.  All efforts to obtain such records must be documented in the electronic claims file. If a negative response is received from the employer, document such in the electronic claims file and provide the Veteran with appropriate notice.

3.  Obtain copies of any VA vocational rehabilitation records.   

4.  Then, refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).

5.  Readjudicate the Veteran's claim for entitlement to a TDIU. If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


